 Case 8:20-mc-00127-JLS-JDE Document 27-2 Filed 12/31/20 Page 1 of 2 Page ID #:1575




     Stephanie R. Wood (SBN: 242572)
 1      swood@bcpc-law.com
     Jeffrey R. Bragalone (pro hac vice application to be filed)
 2      jbragalone@bcpc-law.com
     BRAGALONE CONROY PC
 3   2200 Ross Ave., Suite 4500W
     Dallas, Texas 75201
 4   Tel: (214) 785-6670
     Fax: (214) 785-6680
 5
     Ben M. Davidson (SBN:181464)
 6          ben@dlgla.com
     DAVIDSON LAW GROUP, ALC
 7   4500 Park Granada Blvd., Suite 202
     Calabasas, California 91302
 8   Tel: (818) 918-4622

 9   Attorneys for Respondent
     Acacia Research Corporation
10                        UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12                                 SOUTHERN DIVISION
13
      HMD GLOBAL OY,                          Case No. 8:20-mc-127
14
                         Movant,              [PROPOSED] ORDER GRANTING
15                                            ACACIA RESEARCH
            vs.                               CORPORATION’S UNOPPOSED
16                                            EX PARTE APPLICATION FOR
      ACACIA RESEARCH                         LEAVE TO FILE DECLARATION
17    CORPORATION,                            IN SUPPORT OF APPLICATION
                                              TO SEAL
18                       Respondent.
                                              Judge: John D. Early
19
20                                            Discovery Cutoff: March 18, 2021
                                              Pretrial Conference: June 29, 2021
21                                            Trial Date: August 2, 2021

22
23
24
25
26
27
28   [PROPOSED] ORDER GRANTING ACACIA RESEARCH CORPORATION’S UNOPPOSED EX PARTE
     APPLICATION FOR LEAVE TO FILE DECLARATION                                     -
     1-
 Case 8:20-mc-00127-JLS-JDE Document 27-2 Filed 12/31/20 Page 2 of 2 Page ID #:1576




 1          This Matter comes before this Court on Ex Parte Application by Acacia
 2   Research Corporation (“ARC”) for Leave to File a Declaration in Support of the
 3   pending Application for Leave to File Under Seal Portions of Motion and supporting
 4   exhibits by HMD Global Oy filed on December 21, 2020. Dkt. No. 2. The Court has
 5   reviewed the application and accompanying memorandum and exhibits, as well as
 6   other papers filed in this matter, and any further argument, and finds good cause to
 7   GRANT the Application an allow ARC to file out of time its Declaration of Eric
 8   Lucas.
 9          IT IS SO ORDERED
10
11
          DATED:                            _____________________________________
12                                          UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   [PROPOSED] ORDER GRANTING ACACIA RESEARCH CORPORATION’S UNOPPOSED EX PARTE
     APPLICATION FOR LEAVE TO FILE DECLARATION                                              -
     2-
